Citation Nr: 9932000	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  94-14 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
recurrent disc surgery and lumbar spine fusion, currently 
evaluated as 40 percent disabling.

2.  Entitlement to a compensable rating for meralgia 
paresthetica on the left.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and R.T.


ATTORNEY FOR THE BOARD

A. Shawkey, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
January 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Hartford, CT, that denied a rating greater than 40 percent 
for the veteran's service connected status post recurrent 
disc surgery and lumbar fusion L-4, S-1, and denied a 
compensable rating for meralgia paresthetica on the left. 

At a hearing before a member of the Board in July 1999, the 
veteran raised claims of service connection for circulatory 
problems in his legs as well as a loss of feeling in the 
bottom part of his foot.  These issues have not been properly 
developed for appellate review and are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Residuals of recurrent disc surgery and lumbar fusion are 
pronounced, with persistent symptoms compatible with 
radiculopathy on the right with characteristic pain, 
demonstrable muscle spasm, and limitation of motion. 

2.  Meralgia parasitica on the left is not productive of 
severe to complete paralysis.



CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for pronounced 
intervertebral disc syndrome have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1998).

2.  The criteria for a compensable rating for meralgia 
paresthetica on the left have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8529 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in August 
1969 he fell out of a truck striking his back marking the 
onset of low back pain and radiating left posterior leg pain.  
He was hospitalized approximately one month later due to 
continuing back and leg symptomatology.  The hospital records 
show that prior to service, in 1965, the veteran had 
undergone a hemilaminectomy for a ruptured disc on the right, 
but had been asymptomatic until the service injury.  The 
hospital records further contain diagnoses of possible 
herniated nucleus pulposus and status postoperative 
hemilaminectomy.  The discharge report shows that the veteran 
was being air evacuated to "CONUS" for further evaluation 
and disposition due to a lack of response to conservative 
therapy and in view of his previous history of back surgery.

An undated Medical Board Report reflects diagnoses of 
lumbosacral radiculitis and status postoperative right L4 and 
L5 disc removal, remote.  This report also contains the 
Medical Board's recommendation that the veteran be presented 
to a Physical Evaluation Board.  The claims file does not 
include a report from the Physical Evaluation Board

The veteran's DD Form 214 shows that he was honorably 
discharged from service in January 1970 due to physical 
disability.

In February 1970 the veteran filed an initial claim of 
service connection for lumbosacral radiculitis.

In a March 1970 rating decision, the RO granted service 
connection for lumbosacral radiculitis, status postoperative, 
right, L4, L5 disc removal remote, and assigned a 20 percent 
rating.

In February 1971 the veteran underwent excision of a 
recurrent ruptured disc, L4, right, at a private hospital.  
Operative findings revealed an extremely large fragment of 
recurrent ruptured disc, as well as extensive scar tissue.  
The veteran was noted to have done quite well postoperatively 
except for some residual aching discomfort in the lower back.

In an April 1971 rating decision, the RO increased the 
veteran's service-connected back disability to 40 percent 
disabling.

A private hospital operative note shows that in August 1974 
the veteran underwent bilateral hemilaminectomy L4-5 and 
decompression of L5 root bilaterally with fusion.

In a February 1976 rating decision, the RO granted service 
connection for neuralgia paresthetica, left, and assigned a 
noncompensable rating.  The RO referenced private medical 
evidence which showed that the veteran had been readmitted to 
a private hospital for operative decompression of the left 
lateral femoral cutaneous nerve at the inguinal ligament 
because of a persistent back pain following the lumbar fusion 
performed in August 1974.

Due to a recurrence of left leg symptomatology in February 
1979, the veteran underwent exploration of the left lateral 
femoral cutaneous nerve.

In an October 1982 decision, the Board denied the veteran's 
claim for a rating greater than 40 percent for post recurrent 
disc surgery with lumbar fusion, and denied his claim for a 
compensable rating for meralgia paresthetica.

The veteran was admitted to a private hospital for two days 
in June 1992 with symptomatic venous varicosities involving 
the left leg. 

VA treatment records dated in October 1992 reflect a four day 
history of low back pain and a diagnosis of lumbosacral 
strain.

In December 1993 the veteran filed claims for increased 
ratings for his post recurrent disc surgery with lumbar 
fusion disability and meralgia paresthetica, left.  The RO 
denied these claims in a December 1993 rating decision.

Also in December 1993 the veteran underwent anterior cervical 
disc excision at C6-7 on the right and fusion at C6-7.

Private treatment records from J.M.H., M.D., include a 
December 1993 notation of chronic low back and leg pains.

The veteran said in a March 1994 substantive appeal that his 
legs and back had gotten progressively worse over the last 
few years and that he had little intermittent pain relief in 
his legs.  

VA medical records show that the veteran had been 
hospitalized in June 1994 for pain management of his low back 
and right leg.  It was determined that the veteran's pain was 
probably secondary to mild irritation of nerve roots by scar 
tissue.  Electromyelogram (EMG) studies revealed no actual 
nerve damage and a lack of radiculopathy by EMG/Nerve 
Conduction Studies (NCS) and, the absence of true motor 
weakness and intact reflexes indicated that conservative 
therapy was warranted.  The veteran was given a final 
diagnosis of rehabilitation for chronic pain.

A VA physician submitted a letter in October 1995 noting that 
veteran's concerns about not getting the proper examinations 
and diagnoses for his multiple mental and physical problems.  
He said that up until 1993, following several lumbar 
laminectomies, the veteran had been able to play racquetball 
three times a week.  He also said that the anesthesia over 
the veteran's left thigh was due to interruption by surgery 
of the left lateral cutaneous femoral nerve.  He said that 
this was sensory, not motor, and superficial.  He also said 
that there was conflicting EMG/NCS results on file regarding 
the veteran's back and leg disabilities.

In April 1996 the RO received records from the Social 
Security Administration which show that the veteran had been 
found to be disabled in December 1993 due to psychiatric 
problems.  

At a VA orthopedic examination in December 1996, the veteran 
complained of severe and disabling back and right leg pain 
since the mid 1970s.  He reported daily back and right leg 
pain causing difficulty sleeping, sitting and driving.  He 
said that he forced himself to perform activities of daily 
living, but paid with it in the sense of pain.  He said that 
he took extensive medication including multiple long-standing 
narcotic use for his back and leg pain.  He also said that he 
stopped work in 1993 primarily because of his service-
connected psychiatric disability.  On examination the veteran 
had obvious and palpable muscle spasm in the paraspinous 
musculature of the upper lumbar spine.  Range of motion was 
significantly limited.  The veteran flexed to 30 degrees, 
extended to neutral, laterally bended to 5 degrees and 
laterally rotated to 5 degrees on either side.  Straight leg 
raising was 80 degrees on the right.  Deep tendon reflexes 
were 1+ at the patella and absent at the ankle.  X-rays of 
the lumbosacral spine dated in January 1995 demonstrated 
marked degenerative changes at L5-S1, moderate to marked at 
L4-5, and foraminal narrowing.  The examiner said that the 
veteran had long-standing service-connected back problems 
that were not likely to resolve and that it was unlikely that 
he would return to his previously level of function.  He said 
that the veteran's prognosis was poor. He also said that the 
veteran's lateral femoral cutaneous nerve injury of the left 
lower extremity was long-standing and irreversible despite 
two attempts at decompression.  He said that the veteran 
would likely always have numbness along the anterolateral 
aspect of his thigh on the basis of an injury to his nerve.

At a VA neurology examination in December 1996, the veteran 
complained of back pain and spasms with radiation to the 
right calf.  Findings of the lower extremities revealed good 
strength with some decreased bulk right vastus medialis and 
decreased sensation of the left anterolateral thigh.  The 
veteran was able to walk on his toes and heels.  Back flexion 
was to 60 degrees and straight leg rasing was to 80 degrees.  
X-ray results revealed degenerative disc disease at L4-5 and 
L5-S1, but no physical findings.  The veteran was diagnosed 
as having right L-5 radiculopathy secondary to degenerative 
disc disease L4-5 and L5-S1 with back and right leg pain 
daily.  He was also diagnosed as having meralgia paresthetica 
left lateral femoral cutaneous nerve with numbness of the 
anterolateral thigh.

In a February 1998 statement the veteran expressed his 
disagreement with the RO's determination that his condition 
had not worsened over the last 30 years.  

In July 1998 the veteran underwent an orthopedic evaluation 
after undergoing a myelogram computed tomography.  The 
physician stated that the veteran had evidence of mild 
arachnoiditis on the right at L4-5 as well as disc osteophyte 
complex with lateral recessed stenosis.  

An August 1998 VA psychiatric progress note contains the 
veteran's complaint of increased back pain in recent weeks.

The claims file contains additional VA and private treatment 
records in the 1990s that reflect the veteran's complaints of 
low back and leg pain.

In August 1998 the veteran underwent a VA neurology 
examination.  The examiner noted that he had not been 
provided any medical records other than what the veteran had 
provided.  At the examination the veteran reported constant 
pain in his low back which worsened over the course of the 
day and was at its worse at night with radiation into the 
right lower extremity.  He also complained of paresthesia in 
his right medial leg and foot and to a lesser degree in his 
right calf.  He complained of having no feeling (numbness) in 
his left anterior thigh.  It is noted that the veteran did 
not actually have pain in his left thigh at that time and 
therefore did not actually have meralgia paresthetica, but 
that he did have sensory abnormality residual from this and 
his nerve decompression surgery.  The examiner identified the 
involved nerve as the lateral cutaneous nerve of the thigh, 
also called the lateral femoral cutaneous nerve.  Motor 
examination showed that there was normal power, tone, and 
bulk throughout the lower extremities bilaterally.  The deep 
tendon reflexes could only be obtained with facilitation and 
when this was performed, were actually brisker in the right 
knee than left with specific findings in 2+ in the right 
knee, 1+ in the left knee, 1+ in both ankles and the plantar 
responses were flexor.  Sensory examination showed decreased 
pinprick sensation in the right great toe, medial foot and 
leg, and decreased pinprick in the left dorsum of the foot.  
There was also absent pinprick on the left anterior and lower 
lateral thigh consistent with injury to the lateral cutaneous 
nerve of the thigh.  The veteran's gait showed that he 
favored the right lower extremity a little, but otherwise 
walked fairly normally, including walking on the heels and 
toes and tandem walking, with some effort.  

The neurological examiner diagnosed the veteran as having 
sensory loss relating to neuropathy of the lateral femoral 
cutaneous nerve.  He said that the veteran did not have pain 
in that distribution at that time which meant he did not 
really have meralgia paresthetic, but that he did have 
residual loss of sensation in that nerve territory. He also 
said that the veteran had chronic low back pain and lumbar 
disc disease, with some sensory abnormalities in the 
territories of multiple nerve roots in the right lower 
extremity.  

At a VA orthopedic examination in August 1998, the veteran 
complained of near constant spasms in the right side of his 
back which caused him to lift to the side.  He reported 
having an exercise intolerance secondary to leg pain after 
walking several blocks.  It is noted that he was dependent on 
a lumbar brace and should have been using a cane for 
ambulation.  On examination the veteran walked with obvious 
antalgia and lifted to the right.  He had a well healed eight 
inch incision.  He had palpable rock hard paraspinous muscle 
spasms present, greater on the left than the right.  Range of 
motion findings included flexion to 50 degrees, extension of 
0, lateral bending to the left of 5 degrees and to the right 
of 10 degrees.  Lateral rotation was to 5 degrees on either 
side.  Deep tendon reflexes were positive on the right side 
at 70 degrees.  There was decreased deep tendon reflexes.  
Straight leg raising was positive on the right at 70 degrees.  
Strength was 5/5 in the lower extremity.  There was numbness 
along the distribution of the lateral femoral cutaneous nerve 
on the left.  The examiner assessed the veteran as having 
progressive deterioration of his degenerative arthritis of 
the lumbosacral spine as well as significant spinal stenosis 
necessitating decompressive surgery in an attempt to 
alleviate his symptoms.  He said that this represented a 
significant deterioration of the veteran's clinical condition 
since the last examination that he conducted in 1996.  He 
opined that the veteran was significantly disabled on the 
basis of his low back problems and that he would need further 
surgical procedures in the near future.  He also said that 
the veteran's myalgia paresthetica of the left leg was 
unchanged.

A VA psychiatric progress note in January 1999 shows that the 
veteran had to cancel a medical appointment due to severe 
back pain.

At a VA central office hearing in July 1999, the veteran 
testified before a member of the Board that he had no feeling 
in his left thigh, but that he did experience a burning 
"pins and needles" sensation in the thigh.  He said that he 
was forced to put a lot of stress on his right leg as a 
result of his left leg problems and that this caused him to 
limp.  A friend of the veteran testified that he served with 
him in Vietnam and had observed the veteran's pain on a daily 
basis.  The veteran's representative pointed out that 
orthopedic findings in August 1998 meet the criteria for a 60 
percent evaluation based on positive finding of muscle spasm, 
pain and decreased ankle jerk.  The veteran said that he was 
unable to drive a car more than 20 minutes, was unable to sit 
in a car, and was unable to sit for prolonged periods of 
time.  He said that he was a big guy, but was unable to 
participate in anything.  He said that he could not do 
housework and was extremely limited in physical activities.  
He said that he is sometimes bedridden for two to three days 
because of his back spasms.  He said that he experienced back 
spasms every day.  He said that about fours after getting up 
in the morning he had to take a Morphine pill for pain. 

II.  Legal Analysis

The veteran's claims for increased ratings for his service-
connected back and meralgia paresthetica disabilities are 
well grounded meaning plausible.  The file shows that the RO 
has properly developed the evidence, and there is no further 
VA duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The history of the veteran's spine and left leg disabilities 
have been considered, although the present level of 
disability is of primary concern when determining whether he 
is entitled to higher evaluations.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

Back Disability

Since the maximum evaluation is 40 percent for limitation of 
motion of the lumbar spine (38 C.F.R. § 4.71a, Diagnostic 
Code 5292) as well as for chronic lumbosacral strain (Code 
5295), the Diagnostic Code under consideration for an 
increased evaluation in excess of 40 percent is Code 5293 for 
intervertebral disc syndrome.  Under this code, a 40 percent 
evaluation is warranted when there is severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.

With respect to DC 5293, the General Counsel held in a 
December 1997 opinion (VAOPGPREC 36-97) that loss of range of 
motion was to be considered under this code, including loss 
of motion due to pain under 38 C.F.R. §§ 4.40. 4.45, if a 
veteran was in receipt of less than the maximum evaluation.

Findings from recent VA examinations in 1998, as well as 
recent treatment records, clearly support a 60 percent rating 
for intervertebral disc syndrome that is pronounced.  Such 
findings include demonstrable muscle spasms noted on 
palpation at the 1998 examinations which were described by 
the orthopedic examiner as "rock hard paraspinous muscle 
spasm".  In this regard, the veteran testified that he 
experienced muscle spasms on a daily basis and was sometimes 
restricted to bed for two to three days due to the severity 
of these spasms. 

Although the VA neurological examiner in 1998 noted that an 
EMG study in 1994 was negative for right radiculopathy, the 
veteran was later diagnosed by a VA examiner in December 1996 
VA as having right L-5 radiculopathy.  This diagnosis 
supports the criterion of sciatic neuropathy.  Characteristic 
pain, another element of pronounced intervertebral disc 
syndrome under Diagnostic Code 5293, is found on the December 
1996 examination report which notes that straight leg raising 
produced pain at 80 degrees.  Also, the medical records are 
replete with diagnosis of chronic low back pain and right leg 
pain.  In fact, the veteran underwent a pain management 
evaluation in June 1994, has complained of increasing low 
back and leg pain in recent years, and had to cancel a 
medical appointment in January 1999 due to severe back pain.  
He was diagnosed as having chronic low back pain and lumbar 
disc disease at the August 1998 VA neurological examination.

Another factor to consider when evaluating the veteran's 
disability under Code 5293 is limitation of motion.  See 
VAOPGPREC 36-97.  Findings from the August 1998 orthopedic 
examination revealed loss of flexion to 50 degrees, loss of 
extension to 0 degrees and loss of lateral bending on the 
left to 5 degrees and on the right to 10 degrees.  There was 
also a loss of lateral rotation to 5 degrees on either side.  
Furthermore, the examiner from the December 1996 orthopedic 
examination stated that the veteran's range of motion was 
"significantly limited".

Additional evidence of the pronounced nature of the veteran's 
intervertebral disc syndrome is found in the veteran's 
statement and testimony as to having experienced a worsening 
of his neurological symptomatology over the years.  Moreover, 
the VA orthopedic examiner in 1998 stated that further 
decompressive surgery would be needed in order to alleviate 
the veteran's back symptomatology, and stated that this 
represented a significant deterioration of the veteran's 
clinical condition as compared with his previous examination 
in 1996.  

The weight of evidence in this case overwhelmingly supports 
the assignment of an increased rating, to 60 percent, for the 
veteran's service-connected residuals of recurrent disc 
surgery and lumbar fusion L4-S1.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

Since 60 percent is the maximum allowable rating under Code 
5293, consideration cannot be given to a higher than 60 
percent rating under this code.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  And because Code 5293 involves 
limitation of motion, a separate rating under the limitation 
of motion codes (Code 5292) is not appropriate because to do 
so would constitute evaluation of an identical manifestation 
of the same disability under two different diagnoses.  
38 C.F.R. § 4.14; VAOPGPREC 36-97.

The only code involving disabilities of the spine that allows 
for a higher than 60 percent rating is Code 5286 for 
ankylosis of the spine at an unfavorable angle.  As the 
evidence in this case does not show that the veteran has 
ankylosis of the spine, this code is not applicable to the 
veteran's claim.

For the reasons given above, an increased rating, to 60 
percent, for residuals of recurrent disc surgery and lumbar 
fusion L4-S1 is warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.


Meralgia Paresthetica

The veteran's meralgia paresthetica is rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8529 for paralysis of the external 
cutaneous nerve of the thigh.  Under this Code, a 
noncompensable rating is warranted for mild or moderate 
paralysis and a 10 percent rating is warranted for severe to 
complete paralysis.  

Findings from the August 1998 neurological examination 
revealed that the veteran had sensory loss relating to 
neuropathy of the lateral femoral cutaneous nerve.  
Specially, there was absent pinprick on the left anterior and 
lower lateral thigh consistent with injury to the lateral 
cutaneous nerve of the thigh.  Although the veteran is 
diagnosed as having meralgia paresthetica on the left, the 
examiner said that the veteran did not actually have this 
diagnosis since he does not experience pain from the damaged 
cutaneous nerve, but that he does have sensory abnormality 
residual.  Similarly, a VA physician stated in October 1995 
that the veteran's left lateral cutaneous femoral nerve 
problem was sensory, not motor, and superficial.  In further 
regard to this disability, a VA orthopedic examiner in 1996 
stated that the veteran would likely always have numbness 
along the anterolateral aspect of his thigh on the basis of 
an injury to his nerve.  He said that the injury was 
longstanding and not reversible despite two attempts at 
decompression.

The veteran testified in July 1999 that he experienced a 
"pins and needles" sensation in his left thigh, but that he 
had no feeling in it.  He said that he could walk on it, but 
that he still had problems with it.  

The evidence shows that the veteran's cutaneous nerve injury 
produces decreased sensation and numbness in the left thigh, 
but does not impede motor function.  In this regard, motor 
findings at the August 1998 VA examination revealed normal 
power, tone and bulk throughout the lower extremities 
bilaterally.  Strength was "5/5" in the "lower extremity".  
In addition, the veteran testified at the July 1999 hearing 
that his left leg disability was bothersome, but he could 
walk and raise this leg. 

While there is no doubt that the residual sensory abnormality 
that the veteran experiences in his left thigh hampers to 
some degree the normal function of his left leg, such an 
abnormality is most consistent with a mild to moderate 
paralysis of the thigh, and not a severe or complete 
paralysis.  This is so when applying the regulatory 
provisions for diseases of the peripheral nerves which 
provide that "when nerve involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree."  38 C.F.R. § 4.124a.

In view of the wholly sensory nature of the veteran's 
meralgia paresthetica, the weight of evidence goes against 
the assignment of a compensable rating.  38 C.F.R. § 4.124a, 
Diagnostic Code 8529.  Since the weight of evidence if 
against the claim and is not in relative equipoise, the 
benefit-of-the-doubt rule is not for application.  
38 U.S.C.A. § 5107(b).


ORDER

An increased rating, to 60 percent, for residuals of 
recurrent disc surgery and lumbar fusion L4-S1 is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

A compensable rating for meralgia parestheticaon the left is 
denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

